Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s response filed 10/21/21 has been entered.  
Claims 10, 11, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 18, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 7/21/20 have been withdrawn:
The rejection of claim 17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Power et al (US 2008/0139437).
Power et alt each a composition for removing paint from a substrate, wherein the composition comprises from about 1 to about 50% of at least one aprotic polar solvent, from about 1 to about 70% of at least one ether-containing compound, from 0.25 to about 5% of at least one evaporation retarder, and from about 1 to about 50% at least one solvent for the evaporation retarder.  Suitable polar solvents include methyl acetate, acetone, etc., and mixtures thereof.  Suitable ether-containing compounds include tetrahydrofuran, etc.  Suitable evaporation retarders include paraffin wax, etc.   Additionally, the compositions may contain various other ingredients such as alkaline activating components, fillers, surfactants, thickening agents, etc.  Preferred thickening agents include hydroxyethyl cellulose, etc., which may be used in amounts from 0.1 to 10% by weight.  See paras. 25-36.  Suitable alkaline activating components include 
Power et al do not teach, with sufficient specificity, a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Power et al suggest a composition containing tetrahydrofuran, a solvent, an amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Powers et al, Applicant states that Power et al do not recognize or address the problem being solved by the claimed compositions, namely a paint remover composition suitable for automotive and aircraft paint removal.  In response, note that, the Examiner asserts that Powers et al clearly teach compositions which are used in removing paint from a substrate (See, for example, para. 1 of Powers et al).  While Powers et al do not specifically mention or discuss automotive or aircraft paint removal, the reason or motivation to modify the reference may often suggest what the inventor has done, but In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144. To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  
Additionally, the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 
Further, Applicant states that comparative data has been presented in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that Tables 2 and 3 of the instant specification provide comparative data showing the unexpected and superior paint removal properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to tetrahydrofuran in any amount, a broad group of solvents in any amounts, and any amine in any amount, while the instant specification provides data with respect to only several specific embodiments which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims). 
Additionally, while the results of formula G, H, and I as shown in Table 3 appear to be equivalent, para. 36 of the instant specification states that Formulas G and I containing THF were judged to have a superior performance to Formula H which contains 1,3 dioxolane.  However, the superiority of Formulas G and I as stated in para. 36 is not supported by any numerical or factual data, especially in light of the fact that Table 3 show Formulas G, H, and I to perform equivalently.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/November 18, 2021